Citation Nr: 9906825	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-16 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

Entitlement to service connection for a right knee disorder 
and a low back condition.

Entitlement to an increased evaluation for emphysema, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1962 to July 1965.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1995 RO rating decision that denied service 
connection for right knee and low back disorders, and a 
February 1997 RO rating decision that denied an increased 
evaluation for emphysema (rated 10 percent).  The veteran 
withdrew the issue of entitlement to service connection for a 
psychiatric disorder at a December 1995 hearing.


FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
linking his current right knee disorder or his low back 
disorder, to service or any incident of service.


CONCLUSION OF LAW

The claim for service connection for a right knee disorder 
and a low back disorder  is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for a right knee disorder or low back 
disorder; that is, evidence which shows that this claim is 
plausible, meritorious on its own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not presented 
such a claim, his appeal must, as a matter of law, be denied, 
and there is no duty on the VA to assist him further in the 
development of the claims.  Murphy at 81.  "The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court")" has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  "In order for a claim to be well-
grounded, there must be competent evidence of current 
disability (a medical diagnosis) ...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
testimony), ...; and of a nexus between the inservice injury 
or disease and the current disability (medical evidence)." 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

The 1962-1965 service medical records show that the veteran 
was seen for left knee problems, but do not reveal the 
presence of right knee problems.  The records show that the 
veteran first complained of low back pain in November 1962.  
He reported that it began the last week of "A.I.T." and 
that he had had no previous history of low back pain or back 
trauma.  An x-ray was requested.  The impression was of low 
back strain.  He was told to return if the symptoms 
persisted.  The x-ray report in December 1962 was of evidence 
suggestive of old healed fracture of the anterior superior 
margin of the body of L3.  The service medical records 
contain no further reference to low back problems.  A low 
back disorder or a right knee disorder were not found at the 
time of his medical examination for separation from service 
in June 1965.

The post-service medical records show that the veteran was 
hospitalized at a VA medical facility in January 1983 with 
complaints of multiple joint pains.  The diagnoses were 
seronegative arthropathy, HLA B27 positive; erythrocytosis of 
undetermined etiology; proteinuria of undetermined etiology; 
and history of hypertension.  In January 1983, he also 
underwent a VA medical examination.  He complained of 
multiple joint pains.  The diagnoses were erythrocytosis 
secondary to stress, proteinuria of unknown cause, and 
seronegative arthritis with positive B27 of unknown type.  
The post-service medical records reveal the presence of 
degenerative arthritis of the right knee in the 1990's.  A 
chronic low back strain was found on VA examination in August 
1994.  X-rays at that time showed spondylolisthesis of L4 on 
L5 with space narrowing and associated degenerative changes 
at L4-5 with no definite spondylolysis seen.  An old fracture 
of L3 was not reported.  These records do not link the 
veteran's current right knee disorder or low back disorder to 
service or any incident of service.  A claim for service 
connection of a disability is not well grounded where there 
is no medical evidence showing a nexus between a current 
disability and service or a service-connected disability.  
Caluza, 7 Vet. App. 498.

The veteran testified at a hearing in 1995 to the effect that 
he injured his right knee making parachute jumps in service 
and he first notice his back problems after training, but 
this lay evidence is not sufficient to support a claim for 
service connection of a disability based on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence 
linking the veteran's current right knee disorder or low back 
disorder to service or any incident of service.  Hence, the 
claim for service connection for a right knee disorder or a 
low back disorder is not plausible, and it is denied as not 
well grounded.

The Board notes that the RO denied the claim for service 
connection for a right knee disorder and low back disorder on 
the merits and finds no prejudice to the veteran in appellate 
denial of the claim as not well grounded.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).


ORDER

The claim for service connection for a right knee and low 
back disorder  is denied as not well grounded.


REMAND

With regard to the claim for increased rating for emphysema 
the Board notes that while the RO has considered the disorder 
under the old and new criteria of Diagnostic Code 6603, the 
Board is unable to ascertain from the record the extent of 
the disorder under the old criteria and the new criteria in 
order to determine which is more favorable.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that the 
veteran should be examined and the examiner should be 
provided with the old and new criteria. 

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file and 
associate them with the claims file.

2.  The RO should schedule the veteran 
for an examination.  The veteran should 
be furnished the provisions of 38 C.F.R. 
§ 3.655 by the RO.  The RO should furnish 
the examiner with the claims folder and 
the old criteria of Diagnostic Code 6603 
and with the new criteria of Diagnostic 
Code 6603.  The examiner should first 
report the findings in relationship to 
the old criteria and then separately 
report the findings in relationship to 
the new criteria.  The examiner should 
note in writing whether the claims file 
and the old and new criteria of 
Diagnostic Code 6603 were provided.

3.  The claim should then be reviewed by 
the RO.  The RO should determine whether 
the old or new criteria of diagnostic 
Code 6603 is more favorable to the 
veteran.  If the decision remains adverse 
to the veteran, he and his representative 
should be provided with an appropriate 
supplemental statement of the case 
covering all the evidence received since 
the issuance of the previous supplemental 
statement of the case.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals, prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	E. M. KRENZER	
	Member, Board of Veterans' Appeals


 

- 5 -


- 1 -


